The plff. was claimed as a servant by one Stephen Townsend, and the deft. being a constable, arrested and put him in prison as such servant. Upon investigation, it turned out that Townsend had no valid claim to the plff. Whereupon he brought this suit.
His counsel contended that every imprisonment necessarily included an assault and battery; which was denied, and the deft. insisted that, if liable at all, he was only liable while plff. was in his custody and not for the whole period of his imprisonment.
The Court said the older authorities sustained the position of the plff's. attorney. In the time of Lord Kenyon and since, however, *Page 144 
the decisions have been that a false imprisonment does not necessarily include a battery. But it makes no difference here; the false imprisonment, if proved, will entitle the plff. to recover; and not merely for the time the constable was bringing him to jail, but for the whole period of his imprisonment.
                                            The plaintiff had a verdict.